UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6299


JOSEPH ALLEN BRATCHER,

                    Plaintiff - Appellant,

             v.

HAMPTON ROADS REGIONAL JAIL, It is sued in its official and individual
capacities.; DAVID SIMONS, Superintendent of the HRRJ. He is sued in his
official and individual capacities.; WHITEHEAD, Sergeant at HRRJ. He is sued in
his individual capacity.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-00224-AJT-IDD)


Submitted: September 13, 2018                                     Decided: October 4, 2018


Before MOTZ and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Allen Bratcher, Appellant Pro Se. Alexander Francuzenko, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees David Simons and Whitehead.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Allen Bratcher appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Bratcher v.

Hampton Roads Reg’1 Jail, No. 1:16-cv-00224-AJT-IDD (E.D. Va. filed Feb. 21, 2018

& entered Feb. 23, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2